Citation Nr: 1204689	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  04-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES 

1. Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active military service from April 1963 to March 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims files.  When the case was most recently before the Board in February 2011, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

As pointed out in the Board's February 2011 remand, the issues of entitlement to service connection for right knee disability and entitlement to a total rating based on unemployability due to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these matters were referred to the AOJ for appropriate action.  The record does not reflect that the AOJ has developed or adjudicated either of these claims.  Therefore, they are again referred to the AOJ for appropriate action.

The issue of entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine is addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

The Veteran's degenerative joint disease of the left knee is manifested by limitation of flexion to not less than 30 degrees and limitation of extension to 10 degrees; the disability is not productive of recurrent subluxation or lateral instability, or by frequent episodes of locking with joint effusion.


CONCLUSION OF LAW

The degenerative joint disease of the Veteran's left knee warrants a 20 percent rating, but not higher, for limitation of flexion and a separate 10 percent rating, but not higher, for limitation of extension.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a higher initial evaluation for degenerative joint disease of the left knee.  The left knee disability is evaluated as 20 percent disabling under Diagnostic Code 5260, effective from December 18, 2002.

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in December 2002.  While he was provided an initial VCAA letter in January 2003, he was not provided complete VCAA notice until after  the August 2003 rating decision on appeal.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records to include Social Security Administration (SSA) records have been obtained and associated with the record.  The Veteran has been afforded VA medical examinations in response to the claim herein decided.  The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran an adequate VA examination.  The Veteran was afforded VA examinations in April 2010 and March 2011.  The Board has reviewed the examination reports and finds that there has been substantial compliance with the requirements articulated in the Board's prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has also been afforded a hearing before the Board.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The VA General Counsel held that a knee disability may receive separate ratings under Diagnostic Codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (leg, limitation of flexion) and Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).  Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.

Under Diagnostic Code 5256, ankylosis of the knee warrants a 30 percent rating for where there is favorable angle in full extension, or in slight flexion between 0 and 10 degrees; a 40 percent rating is warranted where there is flexion between 10 and 20 degrees; a 50 percent rating is warranted for flexion between 20 and 45 degrees; and a 60 percent evaluation is warranted for extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

Under Diagnostic Code 5257, impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Under Diagnostic Code 5258, evidence of cartilage that is semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5260, a noncompensable rating is warranted for knee flexion limited to 60 degrees; a 10 percent rating is warranted for knee flexion limited to 45 degrees; a 20 percent rating is warranted for knee flexion limited to 30 degrees; and a 30 percent rating is warranted for knee flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is warranted for extension limited to 15 degrees; a 30 percent disability rating is warranted for extension limited to 20 degrees; a 40 percent disability rating is warranted for extension limited to 30 degrees; and a 50 percent disability rating is warranted for extension limited to 45 degrees.  

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  

Under Diagnostic Code 5263, a 10 percent rating is warranted for acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  

III.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

A VA treatment record dated in March 2003 reflects complaints of intermittent left knee pain since 1990 with swelling since 2002 especially after prolonged walking or standing.  Clinical findings showed signs of mild degenerative joint disease of both knees without effusions.  There was full range of motion.  The assessment was left knee pain suggestive of osteoarthritis.

A May 2003 VA examination report notes complaints of knee pain.  There was a left-sided limp.  Range of left knee motion was from 0 to 130 degrees.  Crepitus was present.  There was no Apley, McMurray's, drawer, or Lachman's sign.  X-rays suggested degenerative arthritis.

A January 2004 VA treatment note reflects chronic left knee pain suggestive of osteoarthritis; the Veteran was noted to be "currently pain free."

A May 2004 VA examination report reflects complaints of left knee pain and left knee occasionally giving out.  Range of left knee motion was from 0 to 113 degrees with a popping sensation.  The Veteran was unable to squat due to knee pain.  Palpation of the knee joint showed diffuse joint space tenderness.  MRI showed left knee medial meniscus tear, but intact ligaments; there was no chondromalacia patellae, effusion, fracture, bruising, or dislocation.  In an addendum to this report dated in August 2004, the examiner reported that there was no instability and that the Veteran worked a weekend job and 3 day a week second job.  Discomfort with repetitive activity and standing was noted.

A June 2004 VA treatment note reflects bilateral knee osteoarthritis that responds to over-the-counter Ibuprofen.  January 2005 treatment notes reflect that the Veteran fell down some steps in September.  He complained of recurrent bilateral knee pain with good response to Ibuprofen.  There was no effusion.  In May 2005, the Veteran reported pain as 4/10.

In September 2005, the Veteran testified before the undersigned VLJ that he worked as a security guard 8 hours a day, 5 days a week.  He reported having constant left knee pain and swelling, treated with Bayer Aspirin and a brace.  He reported knee pain with squatting and an inability to walk more than 2 blocks before he must "sit down."  He argued that the rating for the left knee should be higher than 20 percent because it will not get better and has limited his job choices.  He denied any significant change in his condition since his last VA examination.  However, he reported instability, giving out of the left knee, and denied left knee locking.

A September 2006 VA consultation report reflects complaints of knee weakness.  It was noted that the Veteran wore an elastic brace at work and occasionally used a cane.  He had left knee flexion to 118 degrees, he could do a full squat without difficulty, and he walked without a limp.  The examiner stated that the major functional component appeared to be pain with repetitive motion of both knees.

Records of SSA evaluations dated in February 2008 reflect complaints of constant dull achy pain and stiffness in both knees, limiting his capacity for walking, standing, climbing, lifting, squatting, and kneeling.  He used a cane constantly and took over-the-counter aspirin.  The Veteran walked with a left limp, using a cane.  He performed 50 percent of normal squat and arose with assistance of the exam table complaining of bilateral knee pain.  There was no joint effusion or ligamentous laxity.  Drawer and McMurray's tests were negative.  There was no crepitus.  Muscle testing showed ratchety giving way with pain inhibition in all muscle groups of the left lower extremity.  There was restricted active motion of the left knee.  Left calf measured 12.5 inches; right calf measured 13 inches.  It was noted that the Veteran's back, knee, and foot problems limited the Veteran's ability to perform physical activities, such as sustained sitting, standing, walking, climbing, stooping, crouching, kneeling, crawling, lifting and carrying.

A May 2008 SSA record shows complaints of knee pain.  The Veteran used a cane.  There was crepitus on active motion of both knees.  The Veteran could only perform 50 percent of a normal squat due to knee pain.  Drawer and McMurray's tests were negative.  Strength testing showed ratchety giving way with pain inhibition in all muscle groups of the left lower extremity.  Flexion was limited to 100 degrees, and extension was limited to 10 degrees.

Report of VA knee examination dated in June 2009 shows complaints of left knee pain, treated with aspirin.  The Veteran reported that he was unable to stand for more than a few minutes.  He was able to walk 1/4 mile.  He had a knee brace and walked with an antalgic gait.  Clinical findings were positive for crepitus and clicks/snaps.  There was no instability, locking, grinding, patellar abnormality, meniscus abnormality, or tendon or bursae abnormality.  The range of motion was from 0 to 96 degrees.  Extension was limited to 6 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions.  There was no ankylosis of the left knee joint.  Testing of joint motion against resistance showed that the left knee had weakened movement; on moderate pressure, range of motion was decreased to 70 degrees of flexion.  X-rays showed no fracture, dislocation, or other bone or joint abnormality; bony structures and soft tissue were normal.  The diagnosis was left knee strain.  The examiner stated that it is more likely than not that the Veteran had no subluxation of the knee.  There were no claimed flare-ups.  The examiner stated that, "it is more likely than not the veteran is unable to work due to his left knee strain."  He explained that the Veteran's job "requires standing, sitting, and the ability to respond quickly to emergencies, all of which he is unable to do due to his health and age.

Report of VA joint examination dated in April 2010 reflects complaints of progressively worsening left knee pain and developing left leg limp.  Gait was antalgic.  There was no evidence of inflammatory arthritis.  Left knee had crepitus, along with clicks and snaps.  There was no grinding, instability, patellar or meniscus abnormality, or tendon or bursae abnormality.  Left knee flexion was limited to 110 degrees.  There was no objective evidence of pain with motion, but there was objective evidence of pain following repetitive motion.  There was no additional limitation of motion after 3 repetitions.  X-rays showed no facture, dislocation or other bone or joint abnormality.  The bony structures and soft tissues were normal.  The diagnosis was left knee strain.  The examiner commented that this resulted in decreased mobility, pain, increased absenteeism, with moderate effect on exercise and travelling-and precluded sports.

Report of VA examination dated in March 2011 reflects complaints of left knee pain, weakness, and stiffness.  The Veteran required a cane and brace for his left knee, which he used daily.  He had a left-sided limp due to a left foot injury.  It was noted that the Veteran had retired from employment in security in 2008.  Objectively, left knee active range of motion was from 0 to 110 degrees; and after 3 repetitions, it was from 0 to 102 degrees.  The left knee was painful on motion.  Flare-ups consisted of increased pain, going from level 3 to 9 of 10, and lasting a few hours, 3 to 4 times weekly.  There was no instability, warmth, or effusion.  Drawer, Lachman's, McMurray's, and varus/valgus stress tests were negative.  Pain with patellar compression was found.  There were no Baker's cysts.  X-ray findings were consistent with osteoporosis of the left knee.  The examiner acknowledged inconsistencies between the prior VA examination findings in April 2010 and prior SSA examination results.  The examiner explained that the discrepancy in range of motion results could be attributed to "the level of activity" the Veteran had had prior to each exam; he further stated that disease progression could explain the discrepancy between the 2008 SSA finding that the Veteran could stand for 2 hours of an 8 hour work day, and sit for 6 hours, whereas VA examinations in 2009 and 2010 showed that the Veteran could stand for a few minutes and walk 200 feet.

IV.  Analysis

The Veteran seeks an initial evaluation greater than 20 percent for left knee disability.  He is currently rated for left knee disability under Diagnostic Code 5260 based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  This Diagnostic Code provides a 20 percent evaluation where there is flexion limited to 30 degrees; a 30 percent (maximum) evaluation is provided for flexion limited to 15 degrees.

In this case, the evidence of record shows that flexion was at worst 70 degrees during the appeal period-an isolated finding-and mostly the Veteran had better than 100 degrees of flexion.  Flexion of 70 degrees does not more nearly approximate flexion to 15 degrees.  See 38 C.F.R. § 4.7.  The range of motion on flexion does not more nearly reflect the criteria for a 30 percent initial evaluation.  Therefore, the Veteran is not entitled to a higher disability based on limitation of flexion under Diagnostic Code 5260.  The Board has considered the pleadings in the case and the Veteran's reports to examiners.  However, at no time has he indicated that flexion is functionally limited to less than 30 degrees due to any factor.  As such, the Board finds no basis upon which to assign an evaluation greater than 20 percent for left knee limitation of flexion.

The Board has further considered whether a separate evaluation is warranted under Diagnostic Code 5257 or 5258.  However, the Board finds that the preponderance of the evidence is against a separate evaluation under these provisions.

With regard to Diagnostic Code 5257, a separate rating is not warranted because the evidence of record shows no instability or subluxation of the left knee joint.  The Veteran has reported instability and giving way of the left knee joint.  He is competent to report his symptoms.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  However, he is not credible in this regard.  The medical evidence shows intact ligaments and no instability of the left knee joint.  As such, his report has diminished probative value.  The Board assigns greater probative value to the medical evidence as this was prepared by neutral, skilled medical professionals after examining the Veteran.  Accordingly, weighing the evidence, a separate evaluation based on subluxation or lateral instability is not warranted.

Likewise, a separate evaluation based on frequent episodes of "locking," pain, and effusion into the joint under Diagnostic Code 5258 is not warranted.  Here, the evidence shows no effusion into the joint.  Specifically, clinical findings were negative for effusion on May 2003 VA examination, June 2004 VA treatment, February 2009 SSA evaluation, and March 20112 VA examination.  Furthermore, there is no medical or lay evidence of "locking."  The Veteran testified in September 2005 that he had no "locking."  Report of VA examination dated in June 2009 also reflects no "locking."  Although the evidence establishes the presence of left knee pain, neither the lay nor the medical evidence shows "locking" or joint effusion.  Therefore, a separate evaluation based on frequent episodes of "locking," pain, and effusion into the joint is not warranted under Diagnostic Code 5258.  Moreover, the impairment contemplated by Diagnostic Code 5258 is not separate and distinct from that contemplated by Diagnostic Code 5260 so separate ratings under these Diagnostic Codes is prohibited.

Additionally, the Board has considered whether a higher or separate evaluation is warranted under Diagnostic Codes 5256 (ankylosis) and 5262 (impairment of tibia and fibula).  38 C.F.R. § 4.71a, Diagnostic Code 5256, 5262.  However, the record shows no ankylosis of the left knee joint.  The joint is not frozen, favorably or unfavorably.  Similarly, although the evidence shows that the Veteran uses a brace on the left knee, nonunion with loose motion of the tibia and fibula is not shown, requiring a knee brace.  Therefore, the schedular criteria for an evaluation under Diagnostic Codes 5256 or 5262 are not met.  

Lastly, the Board has considered Diagnostic Code 5261 pertaining to limitation of extension.  In this regard, the Board finds that the evidence establishes entitlement to a separate 10 percent disability rating due to limitation of extension to 10 degrees, but no more.  While the Veteran had full range of left knee motion in March 2003 and full extension in May 2004, the record shows that his extension was limited to 10 degrees on SSA evaluation in May 22, 2008, and to 6 degrees on VA examination June 2009, which warrants the assignment of a 10 percent disability evaluation based on limitation of extension.  It is noted that a higher rating is not warranted as neither the lay nor the medical evidence show that the limitation of extension more nearly approximates limitation to 15 degrees.  

The Board has considered the complaints and findings for left knee pain and weakness.  However, there is no evidence, lay or medical, of painful motion or weakness that functionally limits motion of the knee beyond that contemplated by the current evaluations.  The Board recognizes that the Veteran experiences increased knee pain with flare-ups and additional limitation of motion with repetitive use.  The record establishes the presence of knee pain, difficulty squatting, and restricted ability to walk distances.  However, the record is inconsistent in that the Veteran reported he could walk only 2 blocks before sitting at his Board hearing in September 2005, but later reported he could walk 1/4 mile on June 2009 VA examination.  Reconciling these inconsistencies, the Board finds that the record suggests that the Veteran's ability to walk certain distances is not static, but varies.  In this regard, the Board finds the Veteran is competent and credible.  The record further shows abnormal gait, complaints of weakness, and findings for some atrophy of the left calf versus the right calf.

With the above in mind, the Board fully accepts that the Veteran has functional impairment with left knee pain, worsened on flare-ups, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion that more nearly approximates that for a 30 percent rating for limitation of flexion or that for a 20 percent rating for limitation of extension.  The 20 percent and 10 percent evaluations assigned contemplate limitation of flexion to 30 degrees and limitation of extension to 10 degrees, respectively.  In order to warrant a higher evaluation, the disorder must more nearly approximate the functional equivalent of limitation of flexion to 15 degrees or limitation of extension to 15 degrees due to any factor.  Here, there is no lay or medical evidence that flexion of the knee is functionally limited to a degree beyond 30 degrees; or that extension of the knee is functionally limited to a degree beyond 10 degrees.  In fact, the most probative evidence establishes that the Veteran has significant remaining function as demonstrated by a flexion at worst to 70 degrees and extension at worst limited to 10 degrees.  Furthermore, the record shows that the Veteran is able to ambulate.  Report of VA examination dated in April 2010 shows that, while left knee disorder prevented sports, it had only moderate effect on exercise and travel.

The Board notes that the appellant is competent to report that his disability is worse.  Layno, supra. at 469 (1994).  However, whether his disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on both the Veteran's complaints coupled with the medical evidence.  Here, although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for the higher rating, as explained and discussed above.  The Board concludes that the medical evidence, prepared by a skilled professional, is more probative of the degree of disability.  The Board further notes that the lay evidence does not suggest flexion is functionally limited to less than 30 degrees, or extension functionally limited to more than 10 degrees.

Lastly, the Board finds that a uniform disability rating is warranted in this case; there is no basis for a "'staged" rating as the evidence shows that the Veteran has not met the schedular criteria for a higher evaluation at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001) (separate evaluations may be assigned for separate periods of time based on the facts found).

As a final matter, the Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected left knee disorder are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined that the Veteran's left knee disability warrants a 20 percent rating for limitation of flexion and a separate 10 percent rating for limitation of extension, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

With regard to the Veteran's service-connected back disability, the Board remanded the issue in January 2006, March 2010, and February 2011 for the purpose of obtaining a sufficiently detailed report of VA examination so that the Board's evaluation of the claimed disability would be a fully informed one.  

The report of the most recent VA spine examination dated in March 2011 reflects inconsistent reporting by the VA examiner on whether the Veteran has pain on motion.  In reporting the range thoracolumbar motion, the examiner indicated that all planes of motion were without pain; whereas, the examiner later indicated that "there is objective evidence of painful motion..."  The examiner provided no explanation or commentary to reconcile these inconsistent statements.

Additionally, the VA examiner did not provide the requested opinion on whether the Veteran was precluded from securing or maintaining employment due to service-connected back disability alone, or this disorder in conjunction with his other service-connected disabilities.  The examiner reported that the Veteran would have a, "hard time maintaining gainful employment in a physical or sedentary environment."  This opinion is unclear as the Board cannot determine from the language "hard time" whether the examiner means that the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disability.

In view of the above, the Board finds there has not been substantial compliance with the Board's prior remand and that the Veteran should be scheduled for another VA examination to ascertain the severity of his current back disability.  It is noted that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's thoracolumbar spine disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

Based on the examination results and the review of the record, the examiner should provide an opinion whether the Veteran is unable to secure or maintain substantially gainful employment due to service-connected thoracolumbar spine disability.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


